Cook, J.,
dissenting. Dr. Burt’s conduct in grossly injuring Judy Dresher is reprehensible and Dresher’s suffering great. Neither event, however, should be the basis for curtailing the usefulness of summary judgment, the most important tool Ohio courts have for disposing of issues without a trial. When properly used, the rule embodies all the laudatory goals of tort reform — early assessment of the merits of cases, pretrial judgments, and dismissal of frivolous claims. It benefits both plaintiffs and defendants and best serves our system of civil justice.
In the present clime of cynicism about the effectiveness of our courts, it is absolutely critical that judges retain the full measure of this procedure to accomplish its purpose — isolating and disposing of factually unsupported claims or defenses. Today’s plurality decision not only severely limits the utility of summary judgment, but also reaches its decision by employing an analysis that the United States Supreme Court considered and rejected ten years ago in the Celotex case. Celotex Corp. v. Catrett (1986), 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265.
Notwithstanding the sympathy Judy Dresher’s case evokes, she never produced any evidence that could render the hospital liable. I, therefore, respectfully dissent.
The new standard for summary judgment announced by today’s plurality erroneously requires the defendant to produce affirmative evidence that the plaintiff has no evidence to support her claim. This is the precise concept that the United States Supreme Court rejected when it reversed the decision of the circuit court of appeals in Celotex.
In the lower court opinion to Celotex, Catrett v. Johns-Manville Sales Corp. (C.A.D.C.1985), 756 F.2d 181, the District of Columbia Court of Appeals leveled the same critique as the plurality herein at the moving party — that “Celotex proffered nothing. It advanced only the naked allegation that the plaintiff had not come forward in discovery with evidence to support her allegations of decedent’s exposure * * Id. at 185. Because Celotex made “no effort to *300adduce any evidence, in the form of affidavits or otherwise, to support its motion” (emphasis sic), the court of appeals concluded that this “undisputed failure” rendered the motion “fatally defective.” Id. at 184. According to the appellate court, this “barebones approach” was insufficient to meet Celotex’s burden. Id. at 185.
In his dissent to the D.C. Circuit’s decision, Judge Bork argued that “[t]he majority errs in supposing that a party seeking summary judgment must always make an affirmative evidentiary showing, even in cases where there is not a triable, factual dispute.” Id. at 188. The dissent pointed to the problem that the majority approach required the defendant “to prove a negative — that the plaintiff can never find evidence * * * [which] means that the plaintiff need never proffer evidence until she faces a motion for a directed verdict at trial.” Id. at 187. Instead of requiring the movant to prove “in effect the negative of the plaintiffs case, even though the plaintiff has no evidence on an essential element of her claim[,] * * * [t]he majority should have required the defendant only to persuade the trial judge that there is no triable, factual dispute on causation.” Id. at 190.
In adopting this view, the United States Supreme Court concluded that there is “no express or implied requirement in Rule 56 that the moving party support its motion with affidavits or other similar materials negating the opponent’s claim.” (Emphasis sic.) Celotex at 323, 106 S.Ct. at 2553, 91 L.Ed.2d at 274.
Altogether contrary to the analysis of the Supreme Court, this court with today’s opinion requires a movant to “specifically point to some evidence of the type listed in Civ.R. 56(C) which affirmatively demonstrates that the nonmoving party has no evidence to support the nonmoving party’s claims.” (Emphasis sic.) In effect, this burden would require SEMC, as the movant, to affirmatively disprove non-existent facts. As acknowledged by the court of appeals, the record contains no evidence from which a jury could infer that SEMC had known or should have known of Dr. Burt’s surgeries. Yet, in order to entitle SEMC to summary judgment, this court requires SEMC, whose basis for seeking summary judgment is that the plaintiff has no basis for her claim, to affirmatively demonstrate the absence of these facts.
What would the plurality have SEMC put forth to demonstrate that the hospital did not have notice of Dr. Burt’s mistreatment prior to Dresher’s surgery? The plurality concedes that “there is simply no requirement that a party who moves for summary judgment must support the motion with affidavits negating the opponent’s claims.” (Emphasis sic.) If an affidavit from an SEMC source is not required, what affirmative■ evidence could SEMC produce to demonstrate the absence of facts supporting Dresher’s claim?
While the plurality may find Celotex perplexing, the Celotex court made clear that the moving party’s burden cannot be enhanced to require proof of a negative in this fashion. 477 U.S. at 325-326, 106 S.Ct. at 2554, 91 L.Ed.2d at 275. I *301agree that much of the time, defendants will only be able to establish the absence of a factual dispute by producing positive evidence. So long as plaintiffs have some inferential evidence, the defendants will have the burden of attacking it to prove that there is no factual dispute fit for trial. In a case such as this, where the nonmoving party has produced no evidence, the “barebones” delimiting of the absence of proof on an essential element suffices. See Catrett, 756 F.2d at 190-191 (Bork, J., dissenting). See, also, Celotex at 325, 106 S.Ct. at 2554, 91 L.Ed.2d at 275 (“[T]he burden on the moving party may be discharged by ‘showing’— that is, pointing out to the district court — that there is an absence of evidence to support the nonmoving party’s case.”); Cray Communications, Inc. v. Novatel Computer Sys., Inc. (C.A.4, 1994), 33 F.3d 390, 393 (The moving party who does not bear the burden of proof at trial is not required to produce evidence but can simply argue that there is an absence of evidence by which the nonmoving party can prove his case.); Street v. J.C. Bradford & Co. (C.A.6, 1989), 886 F.2d 1472, 1478 (“[T]he movant could challenge the opposing party to ‘put up or shut up’ on a critical issue.”).
There seems little reason why Dresher should not have been required to establish the existence of potential evidence to support her factual allegations, when properly challenged by the motion for summary judgment. Approximately one year after Dresher filed her complaint, SEMC “pointed out” to the trial court the specific basis entitling it to summary judgment — Dresher had no evidence that SEMC had knowledge of Dr. Burt’s now infamous surgeries prior to December 17,1970, and, thus, no evidence of causation. SEMC was not required to support its motion with evidence, since that would require SEMC to negate Dresher’s claims. To the contrary, SEMC’s arguments were specific enough to provide Dresher a meaningful opportunity to respond and shifted the burden upon the nonmovant to show a genuine issue of material fact.
On five separate occasions, Dresher had the opportunity to produce some evidence of her claim or at least address SEMC’s argument that she had none. On two occasions, SEMC requested that Dresher produce documents to support her claim. Dresher objected to these requests on the ground that they were “overbroad.” As was done in Celotex, SEMC moved for summary judgment, rather than moving to compel responses to the discovery requests. See Catrett, 756 F.2d at 184, fn. 8. Dresher altogether failed to address SEMC’s argument that she had no evidence to support her negligent credentialing claim. If Dresher needed more time for discovery in order to respond to this part of the motion, Civ.R. 56(F) provided her such an option. On appeal, Dresher did not even address SEMC’s argument on this point. In fact, Dresher’s brief to this court is the first time she has addressed this aspect of SEMC’s motion for summary judgment.
*302The plurality focuses on Dresher’s objections to SEMC’s discovery requests as an indication that she was in possession of some evidence but was unwilling to divulge it. Objections to discovery requests certainly ought not obviate the requirement that a party come forward with evidence in response to a targeted motion for summary judgment. Moreover, the analysis of the plurality encourages objections to discovery, a tactic far too regularly used for evasion and delay.
The Supreme Court expressly endorsed summary judgment practice in Celotex. The court stated, “[s]ummary judgment procedure is properly regarded not as a disfavored procedural shortcut, but rather * * * designed ‘to secure the just, speedy and inexpensive determination of every action.’ * * * Rule 56 must be construed with due regard not only for the rights of persons asserting claims and defenses that are adequately based in fact to have those claims and defenses tried to a jury, but also for the rights of persons opposing such claims and defenses to demonstrate in the manner provided by the Rule, prior to trial, that the claims and defenses have no factual basis.” Celotex, 477 U.S. at 327, 106 S.Ct. at 2555, 91 L.Ed.2d at 276. And so it should be in Ohio.
I would reverse the court of appeals on the negligent credentialing claim and reinstate the summary judgment granted by the trial court to SEMC.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.